Citation Nr: 0826706	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In July 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.

When this case previously was before the Board in July 2007, 
the Board reopened the claim for service connection for 
residuals of a right foot injury and remanded the case for 
further development.  It since has been returned to the Board 
for further appellate action.


FINDING OF FACT

The veteran has current residuals of a right foot injury 
sustained in service.


CONCLUSION OF LAW

Residuals of a right foot injury were incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for residuals of a right foot injury.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
residuals of a right foot injury that he sustained during 
service.  Specifically, he testified at the July 2006 hearing 
that he has experienced pain in his right foot since it was 
injured in-service while he rode in a tank during a training 
exercise.

After the hearing, the veteran submitted a notarized 
statement from his former tank commander, who declared that 
he had witnessed the veteran's right foot injury and had 
brought him to a hospital for treatment.  Although this 
incident is not documented in the veteran's service treatment 
records, the Board notes that these records appear to be 
incomplete since they consist entirely of dental records and 
a blank report of medical examination.  In any event, the 
Board finds the veteran's testimony and the witness statement 
regarding the in-service injury to be credible.

The veteran was afforded a VA examination in October 2007 to 
determine the nature and etiology of any currently present 
right foot disability.  The examiner diagnosed post-traumatic 
arthritis of the metatarsophalangeal joint of the great toe 
of the right foot, which he attributed to the in-service 
injury described by the veteran and his former tank 
commander.  The examiner explained that the veteran's 
arthritis was post-traumatic and consistent with his account 
of in-service injury and that there was no medical evidence 
of another factor, such as inflammatory arthritis or 
arthritis in other joints, to suggest a different etiology 
for his right foot disability.

There is no contrary medical opinion of record.  Accordingly, 
as the preponderance of the evidence weighs in favor of the 
claim, service connection for residuals of a right foot 
injury is warranted.


ORDER

Entitlement to service connection for residuals of a right 
foot injury is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


